Sikora, J.
(concurring). I concur fully in the specific rationale of the affirmance: that the evidence and the judge’s proper instructions permitted the jury to find that the defendant had *837driven under the influence of alcohol on the public roads leading to the pier. Ante at 835. That analysis freed us from the need to resolve the “close question” whether the pier constituted “any way or . . . any place to which the public has a right of access, or . . . any way or . . . any place to which members of the public have access as invitees or licensees . . . .” G. L. c. 90, § 24(l)(a)(l), as amended through St. 2003, c. 28, § 1. The “close question” results from a line of precedent restrictively construing the statutory terms “way” and “place.” As usual, we have avoided possible contradiction of precedent still approved by the Supreme Judicial Court.1 At the same time, I believe that the evidence of this case exposes a deficiency in the current statutory construction and the need for examination of the underlying case law.2
Significant facts. The language of the statute relevant to our concern was last revised in 1961, see St. 1961, c. 347, to provide the following:
“Whoever, upon any way or in any place to which the public has a right of access, or upon any way or in any place to which members of the public have access as invitees or licensees, operates a motor vehicle . . . while *838under the influence of intoxicating liquor . . . shall be punished . . ."3
The opinion of the court describes the location, the access roads, the gate, and signage related to the pier. Ante at 833-835. Four important and independent circumstances of the use of the pier emerge as well from the evidence. A commuter ferry service conducted by the Massachusetts Bay Transportation Authority delivered passengers to a terminal at the edge of the pier from which they could walk across it. An instructional sailing club conducted a program for children from the pier; their parents and friends would observe their races from it. The pier contained benches on which pedestrian visitors could rest. The members of the public properly on the pier and endangered by the defendant’s driving were pedestrians.
Additionally, the evidence permitted the jury to make the following findings about the defendant’s conduct. He drove his pickup truck at a high speed onto the pier; got out and urinated onto one of the benches; reentered the truck and backed into another bench; and then backed up further so as to collide with a storage shed used by the sailing club. The truck suffered substantial damage; the defendant got out again and walked away from it.
Major case law. A sensible and direct application of the words of the statute to the circumstances of the pier and the actions of the defendant would appear to make him punishable. However, the interpretative overlay of the following cases has required that the “way” or “place” in question be one of public “access” by “motor vehicle.” Commonwealth v. George, 406 Mass. 635, 638 (1990). That construction forces us, somewhat anomalously, to affirm the conviction of the defendant, not on the basis of his extraordinary conduct on the pier, but rather on the basis of his inferable driving down separate roadways.
The original act punished simply operation under the influence “on any public way or private way laid out under authority of law.” St. 1906, c. 412, § 4. It made no reference to opera*839tion in a “place.” Early decisions dealing with operation on a “way” stated that “[t]he statute was passed for the protection of travellers on highways,” and therefore presumably persons in motor vehicles. See Commonwealth v. Clarke, 254 Mass. 566, 567-568 (1926) (movement of car for several feet by mere shifting of gear and without engagement of the engine by the driver amounted to operation; the statute “was passed for the protection of travellers upon highways”); Commonwealth v. Clancy, 261 Mass. 345, 348 (1927) (the statute “was intended to regulate the use of motor vehicles upon ways”).
In 1928, the Legislature rewrote the entire provision. Its opening main clause now declared, “Whoever upon any way, or in any place to which the public has a right of access, operates a motor vehicle . . . while under the influence of intoxicating liquor . . . shall be punished . . .” (emphasis supplied). G. L. c. 90, § 24, as appearing in St. 1928, c. 281. Thus the notion of statutory protection for highway travelers or motorists took hold in the version of the act predating any reference to operation in a “place.” Subsequent decisions seem never to have caught up with the 1928 addition of the concept of a “place” as the site of operating under the influence.
Despite the added term, the court in Commonwealth v. Paccia, 338 Mass. 4, 6 (1958), concluded that operation under the influence on a private way connecting two public ways was not operation upon the requisite “place to which the public ha[d] a right of access” because no general public easement existed over it, even though the owner of the private way had permitted use of it by members of the public as business invitees or business licensees to a nearby restaurant and a market building. The court reasoned that the canon of strict construction of penal statutes required an explicit legislative statement expanding the place of public access to private sites receiving members of the public as business invitees or licensees. Ibid.
Three years later the Legislature responded with the additional words “as invitees or licensees.” St. 1961, c. 347. In one subsequent case, Commonwealth v. Connolly, 394 Mass. 169, 172 (1985) (an appeal hinging on the meaning of “under the influence”), the court in dicta repeated the language of the 1926 Clarke case (the purpose of the statute was “the protection of *840travellers upon highways”). In another it determined that the defendant’s operation of his pickup truck on a privately owned parcel of land onto which persons would drive various recreational vehicles such as “go carts” without the owner’s permission did not involve a “place to which the members of the public [have] access as invitees or licensees” because the owner had never consented to such entry. Commonwealth v. Callahan, 405 Mass. 200, 202-205 (1989). The court acknowledged that the 1961 amendment had “extend[ed] the reach” of the act, id. at 203, but added that the canon of strict construction of penal legislation against the Commonwealth applied to its terms. Id. at 205. “There is reason to believe that [the 1961 amendment references to invitees and licensees sought] to address the problem of accidents in places ‘such as public parking lots or chain store parking lots.’ ” Ibid.
In its last assessment of this portion of the act in 1990, the court held that the center field area of a public school baseball field did not qualify as a public way or place to which the public had access by motor vehicle as of right or as invitees or licensees because both physical barriers and “no trespassing” signs blocked entry onto the field. Commonwealth v. George, 406 Mass. at 639-640. The court noted that its prior decisions had assumed “without discussion” that the statutory term “access” meant access to a particular way or place by motor vehicle. Id. at 638.4
The issue. None of the cases appears to have addressed the applicability of the statute to places to which members of the public have access as pedestrian invitees or licensees. For the *841following reasons, a continuation of the unexamined assumption that the term “access” in the impaired driver statute means only public access by a motor vehicle seems to me unwarranted by its language and contradicted by its safety purpose.
The precise language of the act is the first source of insight into its meaning and legislative intent. See, e.g., Hoffman v. Howmedica, Inc., 373 Mass. 32, 37 (1977); Commissioner of Correction v. Superior Court Dept. of the Trial Court, 446 Mass. 123, 124 (2006). The language extends to impaired operation “upon any way or in any place” accessible to members of the public as invitees or licensees. The repeated use of the article “any” with no limiting adjectives or phrases attached to the words “right of access” and “invitees and licensees” denotes the generality of the intended “place.” The Legislature did not confine the roles of invitees or licensees to persons conveyed by motor vehicles. It chose the additional words in 1961 as a specific answer to the narrow interpretation and the invitation of additional language by the then recent Paccia decision, 338 Mass. at 6. In 1928 it had previously broadened coverage of the act from a “way” to a “way” and a “place.” Its revisions of the statute have progressively expanded its range.
On three occasions the courts have pointed out that the act’s penal character requires strict interpretation. See Commonwealth v. Paccia, 338 Mass. at 6 (rejecting “extension] merely by implication”); Commonwealth v. Connolly, 394 Mass. at 174 (“[w]e must resolve in favor of criminal defendants any reasonable doubt as to the statute’s meaning”); Commonwealth v. Callahan, 405 Mass. at 205 (“criminal statutes must be construed strictly against the Commonwealth”). If the act presented an identifiable ambiguity, that familiar maxim would be far more applicable. However, as the latest reference in the George case, 406 Mass. at 638, points out, the critical assumption of the law’s limitation to members of the public as motorists and not as pedestrians has proceeded “without discussion” of any ambiguity. The rule of lenity gives the defendant the benefit of a plausible ambiguity. It “does not mean that an available and sensible interpretation is to be rejected in favor of a fanciful or perverse one.” Commonwealth v. Roucoulet, 413 Mass. 647, 652 (1992), quoting from Commonwealth v. Tata, 28 Mass. App. Ct. 23, 25-26 (1989) (Kaplan, J.).
*842In these circumstances several other canons of interpretation deserve consideration and application in a discussion of the scope of the act. One is that each substantive word of a statute has separate meaning. See, e.g., Commonwealth v. Millican, 449 Mass. 298, 300-301 (2007) (construing the felony vehicular homicide statute, G. L. c. 90, § 24G[a], against the defendant’s contention of redundant language); Commonwealth v. Shea, 46 Mass. App. Ct. 196, 197 (1999).
Thus the Legislature’s addition of the word “place” in 1928 meant something more than a “way.” Both the statutory definition of “way,” G. L. c. 90, § 1, supra at note 4, and the general ordinary meaning depict an artery supporting some degree of traffic or movement. By contrast, a “place” denotes a far more generic location unrestricted to the conveyance of traffic. If a statute does not define a term, we may interpret it “in accordance with its generally accepted plain meaning.” Commonwealth v. Boucher, 438 Mass. 274, 276 (2002), and cases cited. The 1928 addition of the term “place” by the Legislature expanded the diameter of the statute beyond the focus of the early decisions on protection of highway travellers.
Other standards of interpretation forbid courts to add language to the terms chosen by the Legislature. Commonwealth v. McLeod, 437 Mass. 286, 294 (2002) (a court must “not add words to a statute that the Legislature did not put there, either by inadvertent omission or by design”). See 1010 Memorial Drive Tenants Corp. v. Fire Chief of Cambridge, 424 Mass. 661, 668 (1997) (Greaney, J., dissenting) (same). Here the current interpretation effectively adds the phrase “by motor vehicle” to the Legislature’s words “any place to which the public has a right of access, . . . or . . . any place to which members of the public have access as invitees or licensees.” That narrowing addition undercuts the legislative trend to broaden the coverage of the act.
Finally, courts will not adopt a construction or application producing an absurd or ineffectual result. See Insurance Rating Bd. v. Commissioner of Ins., 356 Mass. 184, 189 (1969); Commonwealth v. Millican, 449 Mass. at 303-304. The application of the impaired driver statute for the protection of members of the public as motorists but not as pedestrians produces at least *843an irrational result. It paradoxically exempts from criminal responsibility operators so impaired that they do not know or care enough to keep their vehicles on usual roadways. It excludes from the protection of the statute members of the public least expecting, and most vulnerable to, irresponsible driving precisely because they are located off the usual ways of motor traffic. Members of the public engaged in rest or recreation in such places as parks, picnic areas, beaches, restaurant patios, or recreational piers of the kind presented in this case would be located in places of insufficient public access for protection against impaired drivers because they entered them on foot. That interpretation opens a substantial gap in the coverage of the act. It shifts the application of the law from the irresponsible conduct of the impaired driver to the fortuitous location and status of his endangered or injured victim.
Solutions. A “place” is a location other than a “way,” and a “member of the public” can be a person other than a motorist. The decisions have fallen behind the statute. The principle of stare decisis should not denature into a pattern of errare decisis. Several processes are available to break the momentum of error. Within the executive branch and most immediately, a typical prosecution could include evidence, argument, and instruction upon the operator’s use of public roads adjoining the place in which the impaired driving injured or endangered pedestrians, as occurred here. Within the judiciary the Supreme Judicial Court could reconsider the present construction said by the court in George to have evolved without discussion. Finally, and perhaps ideally, the Legislature could further amend the statute to extend its reach unmistakably to “any place in which the public has a right of access, or . . . any place to which members of the public have access as invitees or licensees as motorists or as pedestrians” (emphasized words supplied).

 From its inception the Appeals Court has renounced any authority to alter, overrule, or decline to follow governing precedents of the Supreme Judicial Court. Burke v. Toothaker, 1 Mass. App. Ct. 234, 239 (1973). Commonwealth v. Healy, 26 Mass. App. Ct. 990, 991 (1988). Commonwealth v. Dube, 59 Mass. App. Ct. 476, 485-486 (2003), and cases cited. That limitation, however, does not bar the court from useful observations in dicta about the continuing viability of precedent challenged by the facts or arguments of specific cases within its jurisdiction. See, e.g., Holmes Realty Trust v. Granite City Storage Co., 25 Mass. App. Ct. 272, 277-278 & n.2 (1988), questioning the then existing rule imposing a duty to pay rent upon a nonresidential tenant independently of the landlord’s breach of covenants in the lease; and the subsequent decision of the Supreme Judicial Court overruling that doctrine, Wesson v. Leone Enterprises, Inc., 437 Mass. 708, 709 (2002). Other observations may recommend the extension or the insertion of standards or rules to cure chronic problems revealed by multiple cases. See, e.g., Commonwealth v. DiGiambattista, 59 Mass. App. Ct. 190, 196 n.4 (2003), suggesting the utility of videotaping or audiotaping admissions or confessions resulting from police interrogation, and the subsequent adoption of that view by the Supreme Judicial Court, S.C., 442 Mass. 423, 440-449 (2004).


 As discussed below, the Supreme Judicial Court, in its last treatment of the issue twenty years ago, observed that the restrictive interpretation had evolved “without discussion.” Commonwealth v. George, 406 Mass. 635, 638 (1990).


 In parts immaterial, this sentence was also amended in 1994, see G. L. c. 90, § 24(l)(cz)(l), as appearing in St. 1994, c. 25, § 3, and by St. 2003, c. 28, § 1.


 In decisions addressing the meaning of a “way” in § 24(1)(«)(!), the Appeals Court has consulted the definition of that term by G. L. c. 90, § 1: “any public highway, private way laid out under authority of statute, way dedicated to public use, or way under the control of park commissioners or body having like powers.” Beyond that source, as this case illustrates, ante at 832-833, we have examined the site where the suspect was driving under “the usual indicia of accessibility to the public [such as] paving, curbing, traffic signals, street lights, and abutting houses or businesses.” Ante at 833, quoting from Commonwealth v. Smithson, 41 Mass. App. Ct. 545, 549-550 (1996). Our most extensive discussion of the locus required for conviction of operating under the influence under § 24(l)(a)(l) dealt with a way on both sides of which were business abutters and which was indisputably open for travel by motor vehicles. Commonwealth v. Hart, 26 Mass. App. Ct. at 237-238.